Cope, J.
delivered the opinion of the Court—Baldwin, J. concurring.
This is a suit for a divorce. The defendant is charged in the complaint with adultery and with extreme cruelty. The evidence relates exclusively to the latter charge. We do not see how the decree of the Court below could have been different. The conduct of the plaintiff was well calculated to provoke the ill treatment of which she complains; and such treatment cannot, therefore, be urged by her as a ground for divorce. (See Bishop on Marriage and Divorce, Sec. 491.)
Judgment affirmed.